—Appeal by the defendant (1) from a judgment of the County Court, Nassau County (Boklan, J), rendered March 8, 1990, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in *557the third degree, upon a jury verdict, and imposing sentence and (2), by permission, from an order of the same court, dated October 19, 1993, denying his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the judgment and order are affirmed.
Contrary to the defendant’s contention, the trial court did not err in allowing the prosecutor to cross-examine him concerning the four Family Court orders of protection issued against him in favor of the decedent. This evidence was relevant to the defendant’s intent and motive, as well as to rebut the affirmative defense of extreme emotional disturbance (see, People v Linton, 166 AD2d 670). Moreover, we note that any potential prejudice to the defendant was mitigated by the trial court’s instructions to the jury.
Furthermore, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We find no merit to the defendant’s contention that the trial court erred in denying his motion pursuant to CPL 440.10 without a hearing. Since the record and the submissions, viewed in the totality of the circumstances of the case, established that counsel provided the defendant with meaningful representation, a hearing was unnecessary (see, People v Herrera, 197 AD2d 706). Lawrence, J. P., Pizzuto, Joy and Altman, JJ., concur.